C. L. Allen, Justice.
It is objected that this application should have been made at the trial of the cause, and that it is too late to make it now. In the case of Osborne agt. Betts, (8 How. 31,) Justice Parker remarks that the application can ■only be made under rule 82 to the court before whom the trial is had, or the judgment rendered. He adds, that it was intended by the rule that the question of extra allowance should be determined by the judge who tried the cause, who necessarily ■must be most competent from his knowledge of its character to ■decide upon the propriety of the application and the extent to which the allowance should be made, and to prevent the abuses which had been practiced of attorneys seeking a judge who might be more favorable to their demands.
I know, the learned judge remarks in that case, that the replication must be made at the circuit or court at which the *341cause was tried, and cites Dyckman agt. McDonald, (5 How. 121.) But in that case, Justice Barculo, who delivered the opinion, does not so decide; he says, “ the application should have been made at the circuit when the cause was tried; or, at all events, before the judge who held the circuit,” intimating that if made before the judge who tried the cause, it might be made subsequently to the trial; and such has been my understanding of the practice. It accords, in my judgment, with the spirit and intention of rule 82, and is sanctioned by Justice Hand in the case of Mann agt. Tyler, (7 How. 235,) where he says, that there is no objection to entertaining the application at the time of the trial without a formal notice, if the same judge is then holding a special term. “ But if not made then, notice should be given as in other cases.” The 308th section does not require the application to be made at the trial, nor do I deem it necessary.
It is argued, that the jury should have found the value of the property. It was proved that the value was $281. This, I think, is sufficient for the court to act upon, and should govern in fixing the amount of the allowance, rather than the amount claimed in the complaint. The action was against public officers. The trial was an important one, involving the regularity of the defendants’ proceedings and the proceedings of the inhabitants of a school district in voting taxes and issuing warrants for the collection thereof. It was difficult and extraordinary, and within many of the cases decided on this question; and I shall order an extra allowance of $25, but without costs of this motion, as none are asked for in the notice.